 



Exhibit 10.20
EMPLOYMENT AGREEMENT
Technology Solutions Company, a Delaware corporation doing business as TSC, and
Milton Silva-Craig (“Employee”) enter into this Employment Agreement
(“Agreement”) as of December 4, 2006.
In consideration of the agreements and covenants contained in this Agreement,
TSC and Employee agree as follows:
1. Employment Duties: TSC shall employ Employee as its President and Chief
Executive Officer. Employee shall have the normal responsibilities, duties and
authority of a President and Chief Executive Officer and shall, at the direction
of TSC’s Board of Directors, administer and execute TSC’s policies, business
affairs and operations. Employee shall perform faithfully the duties assigned to
him to the best of his ability and shall devote his full and undivided business
time and attention to the transaction of TSC’s business.
2. Term of Employment: The term of employment (“Term of Employment”) covered by
this Agreement shall commence as of the effective date of this Agreement and
continue until terminated pursuant to the provisions of paragraph 3 below.
3 (a). Termination in General: Upon giving Employee 30 days notice, TSC may
terminate Employee’s employment for any reason. TSC may make such termination
effective at any time within such 30 day notice period. TSC must, however,
(i) continue Employee’s normal salary, health insurance and general benefits
from the effective date of termination for a period of 365 days;
(ii) immediately vest Employee’s unvested shares at option (this Agreement will
supercede the terms of any Employee’s stock option agreements, where relevant);
and (iii) pay employee a one-time termination payment equal to 50% of his annual
base salary on the day following the effective date of his termination. In
addition, TSC may terminate Employee’s employment and this Agreement immediately
without notice and with no salary continuation, one-time termination payment,
vesting of options, or benefit continuation if Employee engages in “Serious
Misconduct.” For purposes of this Agreement, “Serious Misconduct” means
embezzlement or misappropriation of corporate funds, other acts of dishonesty,
significant activities materially harmful to TSC’s reputation, willful refusal
to perform or substantial disregard of Employee’s assigned duties, or any
significant violation of any statutory or common law duty of loyalty to TSC.
Employee may terminate his employment upon giving TSC 30 days prior written
notice. Upon receiving notice, TSC may waive its rights under this paragraph and
make Employee’s termination effective immediately or anytime before the 30 day
notice period ends.
3 (b). Termination upon a Change of Control: If following a Change of Control
Employee is terminated for whatever reason or resigns within 90 days, then:
(x) Employee shall continue to receive Employee’s base salary, health insurance
and general benefits at the time of the Change in Control for a 365-day period
following the effective date of his resignation or termination; and (y) TSC
shall pay Employee the “one-time termination payment” described in paragraph 3
(a) of this Employment Agreement as set forth therein. Further, upon a Change of
Control, Employee’s unvested shares at option shall vest immediately (this
Agreement will supercede the terms of any Employee’s stock option agreements,
where relevant).

 

 



--------------------------------------------------------------------------------



 



For purposes of this Employment Agreement, a “Change of Control” is defined as
(i) the acquisition by any individual, entity or group, of beneficial ownership
(within the meaning of Rule 13 d-3 promulgated under the Securities Exchange Act
of 1934) of 40% or more of the outstanding shares of common stock of TSC;
(ii) the approval of the stockholders of TSC of a merger, where immediately
after the merger, persons who were the holders of a majority of TSC’s
outstanding common stock immediately prior to the merger fail to own at least a
majority of the outstanding common stock of the surviving entity in
substantially the same proportions as their holdings of TSC common stock
immediately prior to the merger; or (iii) the sale of substantially all of the
assets of TSC other than to a corporation in which more than 60% of the
outstanding shares are beneficially owned by the individuals and entities who
are the beneficial owners of the Company stock prior to the acquisition.
4. Salary: As compensation for his services, TSC shall pay Employee a base
salary in the amount listed in Exhibit A to this Agreement. Employee’s base
salary shall be subject to annual review by the Compensation Committee of the
Board of Directors and may, at their discretion, be adjusted from that listed in
Exhibit A according to Employee’s responsibilities, capabilities and performance
during the preceding year.
5. Bonuses: The Compensation Committee of the Board of Directors may, at its
sole discretion, elect to pay Employee an annual performance bonus pursuant to a
plan similar to the plan covering TSC’s senior employees. Annual performance
bonuses are not guaranteed. However, in the event TSC elects to pay Employee an
annual performance bonus, it will range between 50% and 100% of Employee’s base
salary. Notwithstanding the aforementioned, Employee shall be paid a guaranteed
one-time bonus of $175,000 within 30 days of his employment with TSC.
Furthermore, no annual performance bonus will be paid in a year in which
Employee’s employment with TSC terminates for any reason.
6. Employee Benefits: During the Term of Employment, Employee shall be entitled
to participate in such employee benefit plans, including group pension, life and
health insurance and other medical benefits, and shall receive all other fringe
benefits as TSC may make available generally to its Senior Vice Presidents.
7. Business Expenses: TSC shall reimburse Employee for all reasonable and
necessary business expenses incurred by Employee in performing his duties.
Employee shall provide TSC with supporting documentation sufficient to satisfy
reporting requirements of the Internal Revenue Service and TSC. TSC’s
determination as to reasonableness and necessary shall be final.
8. Relocation: If Employee chooses to relocate to Chicago, Illinois within
24 months of the date of this Agreement, and this Agreement has not been
terminated before that time, TSC shall reimburse Employee for all reasonable and
necessary expenses associated with moving his household possessions and
immediate family from Birmingham, Alabama to Chicago, Illinois. If employee
sells his home in Birmingham, Alabama at any time prior to the termination of
this Agreement, TSC will reimburse Employee for (i) any sales commissions he is
required to pay a realtor, up to a maximum of 6% of the sale price of the home,
and (ii) any closing costs associated with the sale of his home, up to a maximum
of $3,000. Reimbursement of these amounts will be grossed up to the extent
necessary to avoid negative tax consequences to Employee.

 

- 2 -



--------------------------------------------------------------------------------



 



9. Options: Within 30 days of his hire date, Employee will be granted 125,000
inducement stock options pursuant to the terms of the Option Agreement attached
hereto as Exhibit B.
10. Noncompetition and Nondisclosure: Employee acknowledges that the successful
development and marketing of TSC’s professional services and products require
substantial time and expense. Such efforts generate for TSC valuable and
proprietary information (“Confidential Information”) which gives TSC a business
advantage over others who do not have such information. Confidential Information
of TSC and its clients and prospects includes, but is not limited to, the
following: business strategies and plans; proposals; deliverables; prospects and
customer lists; methodologies; training materials; and computer software.
Employee acknowledges that during the Term of Employment, he will obtain
knowledge of such Confidential Information. Accordingly, Employee agrees to
undertake the following obligations which he acknowledges to be reasonably
designed to protect TSC’s legitimate business interests without unnecessarily or
unreasonably restricting Employee’s post-employment opportunities:
(a) Upon termination of the Term of Employment for any reason, Employee shall
return all TSC property, including but not limited to computer programs, files,
notes, records, charts, or other documents or things containing in whole or in
part any of TSC’s Confidential Information;
(b) During the Term of Employment and subsequent to termination, Employee agrees
to treat all such Confidential Information as confidential and to take all
necessary precautions against disclosure of such information to third parties
during and after Employee’s employment with TSC. Employee shall refrain from
using or disclosing to any person, without the prior written approval of TSC’s
Board of Directors any Confidential Information unless at that time the
information has become generally and lawfully known to TSC’s competitors;
(c) Without limiting the obligations of paragraph 10 (b), Employee shall not,
for a period of one year following his termination of employment for any reason,
for himself or as an agent, partner or employee of any person, firm or
corporation, engage in the practice of consulting or related services for any
client of TSC for whom Employee performed services, or prospective TSC client to
whom Employee submitted, or assisted in the submission of a proposal during the
one year period preceding his termination of employment;
(d) During a one year period immediately following Employee’s termination of
employment for any reason, Employee shall not hire, induce or assist in the
hiring or inducement of any TSC employee or independent contractor away from
TSC’s employ or from the faithful discharge of such employee’s contractual and
fiduciary obligations to serve TSC’s interests with undivided loyalty. For
purposes of this paragraph, TSC employees and independent contractors shall
include any persons who, at the time of hire or inducement, have been separated
from the employ of or engagement by TSC for fewer than six (6) months;

 

- 3 -



--------------------------------------------------------------------------------



 



(e) For one year following his termination of employment for any reason,
Employee shall keep TSC currently advised in writing of the name and address of
each business organization for which he acts as agent, partner, representative
or employee.
11. Remedies: Employee recognizes and agrees that a breach of any or all of the
provisions of paragraph 10 will constitute immediate and irreparable harm to
TSC’s business advantage, including but not limited to TSC’s valuable business
relations, for which damages cannot be readily calculated and for which damages
are an inadequate remedy. Accordingly, Employee acknowledges that TSC shall
therefore be entitled to an order enjoining any further breaches by the
Employee.
12. Intellectual Property: During the Term of Employment, Employee shall
disclose to TSC all ideas, inventions and business plans which he develops
during the course of his employment with TSC which relate directly or indirectly
to TSC’s business, including but not limited to any computer programs,
processes, products or procedures which may, upon application, be protected by
patent or copyright. Employee agrees that any such ideas, inventions or business
plans shall be the property of TSC and that Employee shall at TSC’s request and
cost, provide TSC with such assurances as is necessary to secure a patent or
copyright.
13. Assignment: Employee acknowledges that the services to be rendered pursuant
to this Agreement are unique and personal. Accordingly, Employee may not assign
any of his rights or delegate any of his duties or obligations under this
Agreement. TSC may assign its rights, duties or obligations under this Agreement
to a subsidiary or affiliated company of TSC or purchaser or transferee of a
majority of TSC’s outstanding capital stock or a purchaser of all, or
substantially all, of the assets of TSC.
14. Notices: All notices shall be in writing, except for notice of termination
of employment, which may be oral if confirmed in writing within 14 days. Notices
intended for TSC shall be sent by registered or certified mail addressed to it
at 55 E. Monroe Street, Suite 2600, Chicago, Illinois 60603 or its current
principal office, and notices intended for Employee shall be either delivered
personally to him or sent by registered or certified mail addressed to his last
known address.
15. Entire Agreement: This Agreement and Exhibits A and B attached hereto
constitute the entire agreement between TSC and Employee. Neither Employee nor
TSC may modify this Agreement by oral agreements, promises or representations.
The parties may modify this Agreement only by a written instrument signed by the
parties.
16. Applicable Law: This Agreement shall be governed by and construed in
accordance with the laws of the State of Illinois.

 

- 4 -



--------------------------------------------------------------------------------



 



17. Mediation of Disputes: Neither party shall initiate arbitration or other
legal proceedings (except for any claim under paragraph 10 of this Agreement),
against the other party, or, in the case of TSC, any of its directors, officers,
employees, agents, or representatives, relating in any way to this Agreement, to
Employee’s employment with TSC, the termination of his employment or any or all
other claims that one party might have against the other party until 30 days
after the party against whom the claim[s] is made (“Respondent”) receives
written notice from the claiming party of the specific nature of any purported
claim and the amount of any purported damages. Employee and TSC further agree
that if Respondent submits the claiming party’s claim to the Center for Public
Resources, 680 Fifth Avenue, New York, New York 10019, for nonbinding mediation
prior to the expiration of such 30 day period, the claiming party may not
institute arbitration or other legal proceedings against Respondent until the
earlier of (i) the completion of nonbinding mediation efforts, or (ii) 90 days
after the date on which the Respondent received written notice of the claimant’s
claim.
18. Binding Arbitration: Employee and TSC agree that all claims or disputes
relating to his employment with TSC or the termination of such employment, and
any and all other claims that Employee might have against TSC, any TSC director,
officer, employee, agent, or representative, and any and all claims or disputes
that TSC might have against Employee (except for any claims under paragraph 10
of this Agreement) shall be resolved under the Expedited Commercial Rules of the
American Arbitration Association. If either party pursues a claim and such claim
results in an Arbitrator’s decision, both parties agree to accept such decision
as final and binding. TSC and Employee agree that any litigation under paragraph
10 of this Agreement shall be brought in the Circuit Court for Cook County,
Illinois.
19. Severability: Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.
20. Employee acknowledges that he has read, understood and accepts the
provisions of this Agreement.

                          Technology Solutions Company       Employee

 
                       
By:
  /s/ Carl F. Dill, Jr.           /s/ Milton G. Silva-Craig        
 
                       
 
                       
Position:
  Chairman                    
 
                       
 
                       
Date:
  November 27, 2006       Date:   November 27, 2006        
 
                       

 

- 5 -



--------------------------------------------------------------------------------



 



EXHIBIT A

     
EMPLOYEE:
  Milton Silva-Craig
 
   
POSITION:
  President and Chief Executive Officer
 
   
BASE SALARY:
  $375,000 
 
   
EFFECTIVE DATE:
  December 4, 2006 

     
 
            /s/ Milton G. Silva-Craig
 
   
 
  Employee
 
   
 
            November 27, 2006
 
   
 
  Date
 
   
 
            /s/ Carl F. Dill, Jr.
 
   
 
  Technology Solutions Company
 
   
 
            November 27, 2006
 
   
 
  Date

 

- 6 -



--------------------------------------------------------------------------------



 



EXHIBIT B
TECHNOLOGY SOLUTIONS COMPANY
2006 EMPLOYMENT INCENTIVE AWARD PLAN
INDUCEMENT STOCK OPTION AGREEMENT
Technology Solutions Company, a Delaware corporation (the “Company”), hereby
grants to the employee whose name appears below (the “Employee”), an option to
purchase from the Company (the “Option”) such number of shares of its Common
Stock, $0.01 par value (“Stock”), as set forth below, at the price per share set
forth below, and subject to the other terms and conditions set forth herein and
in Annex I hereto (“Annex I”). The Option is granted subject to the terms and
conditions of the Company’s 2006 Employment Inducement Award Plan (the “Plan”).
Capitalized terms used but not otherwise defined in this Agreement shall have
the meanings given them in Annex I or the Plan, as applicable. The Option shall
become null and void unless the Employee shall accept this Agreement by
executing it in the space provided and returning it to the Company.

             
 
  Employee Name:        
 
     
 
   
 
           
 
  Number of Shares        
 
     Subject to Option:        
 
     
 
   
 
           
 
  Exercise Price        
 
     Per Share:        
 
     
 
   
 
           
 
  Exercise Provisions:        

(a) The Option shall become exercisable (i) on the first anniversary of the
Option Date with respect to one-third of the number of shares subject to the
Option on the Option Date, (ii) on the last day of each calendar month for
24 months thereafter, beginning the month following the first anniversary of the
Option Date, with respect to an additional 1/36 of the number of shares subject
to the Option on the Option Date, and (iii) as otherwise provided pursuant to
paragraphs (b) through (g) of this Agreement or Section 10 of the Plan.
(b) If, prior to the first anniversary of the Option Date, the Employee’s
employment by the Company terminates for any reason whatsoever (including,
without limitation, involuntary termination by the Company) other than death or
Disability, the Option shall terminate in its entirety upon the effective date
of Employee’s termination of employment.
(c) If, on or after the first anniversary of the Option Date, the Employee’s
employment by the Company terminates for any reason whatsoever (including,
without limitation, involuntary termination by the Company) other than death,
Disability, or Retirement, the Option shall remain exercisable with respect to
the number of shares subject to the Option that are exercisable upon the
effective date of the Employee’s termination of employment and may thereafter be
exercised for a period of 90 days from the effective date of the Employee’s
termination of employment or until the Expiration Date, whichever period is
shorter, after which the Option shall terminate in its entirety.
(d) If the Employee’s employment by the Company terminates by reason of the
Employee’s death, the Option shall become exercisable as of the date of death
with respect to any or all of the shares subject to the Option on the Option
Date and may thereafter be exercised for a period of one year from the date of
death or until the Expiration Date, whichever period is shorter, after which the
Option shall terminate in its entirety.

 

- 7 -



--------------------------------------------------------------------------------



 



(e) If the Employee’s employment by the Company terminates by reason of the
Employee’s Disability, the Option shall become exercisable with respect to any
or all of the shares subject to the Option on the Option Date and may thereafter
be exercised for a period of 90 days from the effective date of the Employee’s
termination of employment or until the Expiration Date, whichever period is
shorter, after which the Option shall terminate in its entirety. For purposes of
this Agreement, “Disability” shall mean the inability of an individual to fully
perform the duties pertaining to his or her employment for a continuous period
in excess of 360 days, as determined by the Board in its sole discretion.
(f) If the Employee’s employment by the Company terminates by reason of the
Employee’s retirement after the Employee has completed five years of service as
an Employee of the Company and is at least 55 years of age (“Retirement”), the
Option shall remain exercisable with respect to the number of shares subject to
the Option that are exercisable upon the effective date of Employee’s
Retirement, and may thereafter be exercised for a period of two years from the
effective date of the Employee’s Retirement or until the Expiration Date,
whichever period is shorter, after which the Option shall terminate in its
entirety.
(g) If the Employee dies following the termination of the Employee’s employment
by the Company, the Option shall be exercisable only to the extent that it is
exercisable on the date of the Employee’s death and may thereafter be exercised
only for that period of time for which the Option is exercisable immediately
prior to the Employee’s death.
General:
A copy of the Plan is available upon request by contacting the Company’s Legal
Department in the Chicago office. Employee acknowledges that the grant of the
Option is an inducement material to the Employee’s entering into employment with
the Company. This Agreement may be executed in two counterparts each of which
shall constitute one and the same instrument.
IN WITNESS WHEREOF, this Agreement has been executed this            day of
                                        , 20      (the “Option Date”).
Accepted and agreed this
           day of                                         , 20     

         
EMPLOYEE
      TECHNOLOGY SOLUTIONS COMPANY
 
       
 
  By:    
 
       
Name:
           Name:
 
           Title:

 

- 8 -



--------------------------------------------------------------------------------



 



Annex I
to
Inducement Stock Option Agreement
1. Meaning of Certain Terms. As used herein, the following terms shall have the
meanings set forth below. “Board” shall mean the Board of Directors of the
Company. “Securities Act” shall mean the Securities Act of 1933, as amended,
together with the rules and regulations thereunder. References to this
“Agreement,” the “Option” and “herein” shall be deemed to include the Inducement
Stock Option Agreement and this Annex I to Inducement Stock Option Agreement
taken as a whole. This Annex I and the Inducement Stock Option Agreement shall
be deemed to be one and the same instrument. References herein to sections of
the Code shall be deemed to refer to any successor section of the Code or any
successor internal revenue law.
2. Time and Manner of Exercise of Option.
2.1. Term and Termination of Option. The maximum term of the Option shall be the
date which is 10 years after the Option Date (the “Expiration Date”). The Option
shall terminate, to the extent not exercised or earlier terminated pursuant to
the terms of this Agreement, on its Expiration Date. In no event may the Option
be exercised, in whole or in part, after it terminates.
2.2. Exercisability of Option. The Option shall become exercisable on the date
or dates as set forth in this Agreement.
2.3. Procedure for Exercise; Payment of Purchase Price. Subject to the
limitations set forth in this Agreement, the Option may be exercised by delivery
of written notice to the Company specifying the number of shares to be
purchased, accompanied by payment in full of the purchase price for such number
of shares. The purchase price shall be payable either (A) in cash, (B) by
delivery of Mature Shares having an aggregate Fair Market Value, determined as
of the date of exercise, equal to the aggregate purchase price payable by reason
of such exercise, (C) in cash by a broker-dealer acceptable to the Company to
whom the Employee has submitted an irrevocable notice of exercise or (D) a
combination of (A) and (B). The Company shall have sole discretion to disapprove
of an election pursuant to any of clauses (B)-(D) and if the Employee is subject
to Section 16 of the Exchange Act, the Company may require that the method of
making such payment be in compliance with Section 16 and the rules and
regulations thereunder. Any fraction of a share of Stock which would be required
to pay such purchase price shall be disregarded and the remaining amount due
shall be paid in cash by the Employee. No certificate representing Stock shall
be delivered until the full purchase price therefor has been paid (or
arrangement made for such payment to the Company’s satisfaction).

 

- 9 -



--------------------------------------------------------------------------------



 



3. Additional Terms and Conditions of Option.
3.1. Nontransferability of Option. Neither the Option nor any right under this
Agreement may be transferred by the Employee other than (i) by will or the laws
of descent and distribution or (ii) to a Permitted Transferee, as hereinafter
defined. During the Employee’s lifetime the Option is exercisable only by the
Employee or a Permitted Transferee. Upon the Employee’s death, the Option may be
exercised by the Employee’s successor in interest in accordance with the terms
and conditions of this Agreement. Any other transfer or any attempted
assignment, pledge or hypothecation, whether or not by operation of law, shall
be void. The Option shall not be subject to execution, attachment or other
process, and no person shall be entitled to exercise any rights of the Employee
hereunder or possess any rights hereunder by virtue of any attempted execution,
attachment or other process. For purposes of this Agreement, a “Permitted
Transferee” shall mean (i) the Employee’s spouse, (ii) any of the Employee’s
lineal descendants, (iii) a trust or similar arrangement of which such spouse, a
lineal descendant of the Employee, or one or more of such persons are the only
current beneficiaries, or (iv) a charitable organization described in Section
170(c) of the Code, provided that such transferee has entered into a written
agreement with the Company authorizing the Company to withhold shares of Stock
which would otherwise be delivered to such person upon an exercise of the Option
to pay any federal, state, local or other taxes which may be required to be
withheld or paid in connection with such exercise in the event that the Employee
does not provide for an arrangement satisfactory to the Company to assure that
such taxes will be paid.
3.2. Investment Representation. The Employee hereby represents and covenants
that (a) any share of Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act unless such purchase has been registered under
the Securities Act or applicable state securities law; (b) any subsequent resale
of any such shares shall be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, the Employee shall
submit a written statement, in form satisfactory to counsel for the Company, to
the effect that either representation (a) above is true and correct as of the
date of purchase of any shares hereunder, or representation (b) above is true
and correct as of the date of any resale of any such shares, as applicable. As a
further condition precedent to any exercise of the Option, the Employee shall
comply with all regulations and requirements of regulatory authority having
control of or supervision over the issuance of the shares and, in connection
therewith, shall execute any documents which the Company shall in its sole
discretion deem necessary or advisable. Unless covered by an effective
registration statement filed with the U.S. Securities and Exchange Commission,
all certificates representing shares of Stock acquired pursuant to the exercise
of the Option shall bear the following legend:
The shares represented by this certificate have been acquired for investment and
have not been registered under the Securities Act of 1933, as amended. The
shares may not be sold or transferred in the absence of such registration or
exemption therefrom under said Act.

 

- 10 -



--------------------------------------------------------------------------------



 



3.3. Withholding Taxes. As a condition precedent to any exercise of the Option,
the Employee shall, upon request by the Company, pay to the Company in addition
to the purchase price of the Stock, such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to such exercise of the Option. If the
Employee shall fail to advance such Required Tax Payments after request by the
Company, the Company may, in its discretion, deduct any such Required Tax
Payments from the amount to be paid hereunder, whether in Stock or in cash, or
from any other amount then or thereafter payable by the Company to the Employee.
3.4. Adjustments in the Event of Capitalization Changes. In the event of any
stock split, stock dividend, recapitalization, reorganization, merger,
consolidation, combination, exchange of shares, liquidation, spin-off or other
similar change in capitalization or event, or any distribution to holders of
Stock other than a regular cash dividend, the number and class of securities
subject to the Option and the purchase price per security, shall be
appropriately adjusted by the Committee in accordance with the Plan. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.
3.5. Compliance with Applicable Law. The Option is subject to the requirement
that if at any time the Company determines that the listing, registration or
qualification of the shares of Stock subject to the Option upon any securities
exchange or under any law, or the consent or approval of any governmental body,
or the taking of any other action is necessary or desirable as a condition of,
or in connection with, the delivery of shares hereunder, such shares shall not
be delivered unless such listing, registration, qualification, consent, approval
or other action shall have been effected or obtained, free of any conditions not
acceptable to the Company. The Company may require that certificates evidencing
shares of Stock delivered pursuant to the Option bear a legend indicating that
the sale, transfer or other disposition thereof by the holder is prohibited
except in compliance with the Securities Act.
3.6. Indemnification. The Employee hereby covenants and agrees to indemnify and
hold harmless the Company, its officers, directors, employees and agents from
and against any loss, claim, damage and expense (including, without limitation,
reasonable attorneys’ fees) arising out of or based upon any breach or failure
by the Employee to comply with any representation, warranty, covenant or
agreement made by the Employee herein or in any other document furnished by the
Employee in connection with this transaction.
3.7. Delivery of Certificates. Upon the exercise of the Option in whole or in
part, the Company shall deliver one or more certificates representing the number
of shares purchased against full payment therefor. The Company shall pay all
original issue or transfer taxes and all fees and expenses incident to such
delivery, except as otherwise provided in paragraph 3.3.
3.8. Option Confers No Rights as Stockholder. The Employee shall have no rights
as a stockholder of the Company with respect to any shares of Stock or other
equity security of the Company which is subject to the Option hereunder unless
and until the Employee becomes a stockholder of record with respect to such
shares of Stock or equity security.
3.9. Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by the Employee confer upon the
Employee any right to continued employment by the Company or any of its
subsidiaries or affiliates or affect in any manner the right of the Company or
any of its subsidiaries or affiliates to terminate the employment of the
Employee at any time without liability hereunder.

 

- 11 -



--------------------------------------------------------------------------------



 



3.10. Decisions of Committee. The Committee shall have the right to resolve all
questions which may arise in connection with the Option or its exercise. Any
interpretation, determination or other action made or taken by the Committee
regarding this Agreement including any of the terms or conditions of the Plan
that are incorporated herein by reference, shall be final, binding and
conclusive.
3.11. Company to Reserve Shares. The Company shall at all times prior to the
expiration or termination of the Option reserve and keep available, either in
its treasury or out of its authorized but unissued shares of Stock, the full
number of shares subject to the Option from time to time.
4. Miscellaneous Provisions.
4.1. Designation as Nonqualified Stock Option. The Option is hereby designated
as not constituting an “incentive stock option” within the meaning of section
422A of the Code; this Agreement shall be interpreted and treated consistently
with such designation.
4.2. Successors. This Agreement shall be binding upon and inure to the benefit
of any successor or successors of the Company and any person or persons who
shall acquire any rights under this Agreement or the Plan.
4.3. Notices. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (1) by actual delivery to the party
entitled thereto, or (2) by mailing in the U.S. mails to the last known address
of the party entitled thereto, via certified or registered mail, return receipt
requested. The notice shall be deemed to be received in case (1) on the date of
its actual receipt by the party entitled thereto, and in case (2) on the date of
its mailing.
4.4. Governing Law. This Agreement, the Option and all determinations made and
actions taken pursuant hereto and thereto, to the extent not otherwise governed
by the Code or the laws of the United States, shall be governed by the laws of
the State of Delaware and construed in accordance therewith without giving
effect to the principles of conflicts of laws.

 

- 12 -